Order entered April 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01424-CV

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellant

                                                 V.

                                    GLENDA REID, Appellee

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                              Trial Court Cause No. 1-18-0104

                                             ORDER
        Before the Court is appellee’s April 1, 2019 unopposed motion for leave to file sur-reply

brief. We GRANT the motion and ORDER the sur-reply brief be filed no later than April 22,

2019.

        We caution that further briefing shall be filed only if requested by the Court.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE